Citation Nr: 0516026	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who appears to have had verified active service from 
July 1981 to August 1992, appealed that decision to the Board 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  The Board is 
unable to complete its review of the veteran's claim for 
education benefits because the record appears to be 
incomplete or inconsistent, especially concerning the 
veteran's service dates and basic eligibility and termination 
dates.  

Pursuant to VA regulations that provide that the Armed Forces 
will determine whether a reservist is eligible to receive 
benefits pursuant to 10 U.S.C. chapter 1606 (see 38 C.F.R. 
§ 21.7540), the RO appropriately relied on a Chapter 1606 
Department of Defense (DOD) Data Record that indicated that 
the veteran's basic eligibility began on July 1, 1985 and 
terminated on March 12, 1993, by reason that the veteran was 
discharged from service on that date.  The information 
provided in the DOD Data Record, however, cannot be 
reconciled with the other information currently in the claims 
file.  For example, the DD Form 214 shows that the veteran 
served on active duty from July 29, 1981 to August 31, 1992, 
with a reserve obligation until August 31, 1995 (which the 
veteran identified as a period when he was a member of the 
Individual Ready Reserve).  Thus, the evidence shows that the 
veteran entered active service prior to July 1, 1985.  The 
evidence then shows that the veteran re-enlisted in the 
United States Army Reserves on March 9, 2003, for an 
obligated period of six years, according to the enlistment 
contract.  The DOD Data Record shows that the veteran's basic 
eligibility terminated on March 12, 1993, but this date does 
not correspond to the DD Form 214 or any other evidence in 
the claims file.  Also, the Statement of the Case indicates 
that the veteran re-enlisted in the Selected Reserves on 
March 12, 1993, but no document in the claims file reflects 
that he re-enlisted on that date.  

It appears that a basic eligibility date of July 1, 1985, is 
not possible under law because there was no reserve service 
at that time.  (It is possible that the date of July 1, 1985 
was intended to refer to the veteran's eligibility under 
Chapter 30 of Title 38.)   Ordinarily, it would appear that 
the veteran's eligibility for Title 10 educational benefits 
would start from the time he enlisted in the Selected Reserve 
in March 2003.  As such, an explanation from the DOD or other 
appropriate entity as to the veteran's eligibility to Chapter 
1606 education benefits is necessary.  In doing so, the RO 
should identify all of the dates of all of the veteran's 
periods of service used to determine his basic eligibility 
and termination dates. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C.  VA will notify the veteran if further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  Please contact the appropriate 
service department for a redetermination 
of the veteran's eligibility for Chapter 
1606 educational assistance.  

2.  Based on any information provided by 
the appropriate service department, 
please readjudicate the veteran's claim 
for educational assistance.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
Supplemental Statement of the Case that 
provides an explanation with reference to 
appropriate citation as to why he is not 
entitled to VA educational assistance.  
An appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




